Citation Nr: 1760834	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  10-42 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded the matter in June 2015 for further development.  In May 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in July 2017.  In October 2017, the Board provided a copy of this medical opinion to the Veteran (and his representative) and gave him 60 days to submit additional evidence or argument.  In December 2017, the Veteran's representative submitted a Written Brief Presentation addressing the opinion.  As such, the Board will proceed with the consideration of his case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss manifested more than one year after his separation from service, is not related to his in-service noise exposure, and is not caused or aggravated by his service connected diabetes mellitus type II and/or Parkinson's disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  He reported that his hearing loss began in 1970, more than one year after his separation from service.  See May 2009 VA Examination Report; December 2017 Written Brief Presentation.  He attributes his hearing loss to significant noise exposure that he experienced in service including artillery, explosions and gunfire.  See May 2009 and June 2016 VA Examinations.  He reports that as a field wireman he was attached to an infantry battalion and therefore was exposed to all of the same noises to which any combat infantry battalion would be exposed.  He also stated that he was never given proper hearing protection to safeguard his hearing from damaging noise.  He further observed that when he was put on landing zones he was dropped in by helicopter and would be followed by artillery such as 105 Howitzers and 155 Howitzers on the perimeters, and that his unit would be set near this weaponry.  See October 2010 VA Form 9.  The Veteran denies occupation noise exposure post-service, reporting that he worked in an office as a truck dispatcher and later in insurance sales.  See May 2009 and June 2016 VA Examination Reports.  He also denies significant recreational noise exposure, reporting that his exposure was limited to occasional shooting with the use of hearing protection.  See May 2009 and June 2016 VA Examination Reports; see also July 2011 Written Statement.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.   Establishing service on a direct basis connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

As an initial matter, the evidence of record shows that the Veteran has a current bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 and that he suffered an injury in service when he was exposed to extreme loud noises during service.  Thus, the first two elements of direct service connection (i.e., an in service injury or event and a present disability) have been established.   The Veteran's service connection claim for bilateral hearing loss turns on the nexus element: whether the Veteran's hearing loss is related to or had its onset in service.  

The Board finds that the evidence of record does not show that it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  The most probative evidence of record are the opinions of the June 2016 VA examiner and the June 2017 VHA expert, both of whom found that it is less likely that the Veteran's hearing loss is due to his in-service noise exposure.  Both the June 2016 VA examiner and the June 2017 VHA expert note that the Veteran's service treatment records showed that he had normal hearing at entry into service and normal hearing at separation with no standard threshold shifts in either ear at separation.  Both the VA examiner and the VHA expert also based their opinions on the Institute of Medicine Report (IOM 2006) on noise exposure in the military that concluded that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributed to noise exposure will develop long after the noise exposure ends.  According to the June 2016 VA examiner, the IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise induced hearing loss was "unlikely."  The June 2016 examiner reasoned that given that the Veteran's hearing thresholds in both ears were within normal limits at the time of his separation examination with no standard threshold shift evident in comparison to his induction examination threshold, there is no evidence on which to conclude that any hearing loss the Veteran may presently have in either ear is caused by his noise exposure in service.  

In addition to discussing the IOM research and conclusions, the VHA expert considered and addressed the medical article cited by the Veteran's representative in the November 2016 Appellate Brief, "Adding Insult to Injury: Cochlear Nerve Degeneration after Temporary Noise-Induced Hearing Loss," The Journal of Neuroscience, November 11, 2009, by Sharon G. Kujawa and M. Charles Liberman.  After reviewing this article in addition to several other medical articles and texts concerning the mechanism and etiology of hearing loss, the VHA expert determined that the area of research discussed by Kujawa and Liberman in the November 2009 article is "far from being widely accepted knowledge in clinical medicine," and as such affords the article little weight in forming his opinions.  Based on his review of the relevant medical literature, which is discussed at length in his opinion, the VHA expert opined that it is less likely than not that the Veteran's bilateral hearing loss had its onset in service or resulted from acoustic trauma in service.

The opinions of the June 2016 VA examiner and the June 2017 VHA expert are based on a review of the Veteran's medical history, including his service treatment records, reports concerning the onset of his hearing loss, and reports concerning noise exposure during and after service.  The opinions are also based on physical examination, audiological testing and a comprehensive review of the available medical literature.  The Board finds the June 2016 VA examination opinion and the VHA expert's June 2017 report highly probative as to whether a nexus exists between the Veteran's current bilateral hearing loss and his in service injury and noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing the three factors the Board must consider in determining the probative value to be assigned to a medical opinion:  (1) whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, (2) whether the medical expert provided a fully articulated opinion, and (3) whether the opinion is supported by a reasoned analysis); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Additionally, the Board finds that the Veteran's statements that he has been experiencing bilateral hearing loss since 1970 do not change the Board's determination because he did not reporting that his symptoms began in service or within one year of his separation from service and have been continuous since that time.  A claimant may establish service connection for bilateral hearing loss on a presumptive basis if the evidence shows that the condition manifested to a compensable degree within one year after his separation from service, or that the claimant exhibited continuity of symptomatology of that condition since leaving service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Additionally, the Veteran is competent to report on the onset and recurrence of his symptoms and establish to etiology in certain cases.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, in this case, the Veteran reports that his hearing loss began more than one year after his separation from service.  Thus, this evidence does not establish that the Veteran is entitled to presumptive service connection pursuant to 38 C.F.R. § 3.307(a).

The Board further finds that it is less likely than not that the Veteran's bilateral hearing loss is caused or aggravated by his service-connected diabetes mellitus type II (diabetes) or Parkinson's disease.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The most probative evidence of record shows that it is less likely than not that the Veteran's bilateral hearing loss is caused or aggravated by his service-connected diabetes or Parkinson's disease.  The VA examiner conducting the June 2016 VA examination and the VHA expert providing the June 2017 medical opinion both concluded that the Veteran's bilateral hearing loss was not caused by his diabetes.  Both reviewed the Veteran's claims file, as well as a number of research articles concerning hearing loss and diabetes.  The June 2016 VA examiner observed that after completing a study in 2011, Bainbridge, Hoffman, and Cowie concluded that "the pathophysiological explanation for diabetes-related hearing loss is speculative."  The June 2016 VA examiner noted that conflicting evidence has not allowed diabetes-related hearing impairment to gain much attention among research scientists nor acceptance among health care professionals, and that epidemiological evidence demonstrating a relationship between diabetes and hearing impairment is just emerging and needs to be confirmed in additional studies.  See June 2016 VA Examination Report (citing Risk Factors for Hearing Impairment Among US Adults with Diabetes, Bainbridge, Hoffman, and Cowie, 2011).  The VA examiner concluded that there is currently not enough research based evidence to show a causal relationship between diabetes and hearing loss.  The VHA expert providing the June 2017 opinion agreed that the current medical literature does not support a finding that there is a causal relationship between diabetes and hearing loss based on his review of the available medical literature, which is discussed in his opinion.  The VHA expert further concluded that there is likewise not sufficient medical evidence to show that diabetes aggravates hearing loss.

The VHA expert further opined that it was less likely than not that the Veteran's bilateral hearing loss was caused or aggravated by Parkinson's disease.  The VHA expert noted that there is no medical literature to support a link between these two disorders.  He further noted that he did not find any mention of hearing loss or tinnitus in any of the Neurology notes concerning the Veteran's treatment for Parkinson's disease.  The VHA expert concluded that hearing loss is not a feature of Parkinson's disease because it is not addressed by the Veteran's neurologists.  The VHA expert further reasoned that the pathways and neurotransmitters that are involved in hearing are very different than those affected by Parkinson's disease.  The Board considers the opinions of the June 2016 VA examiner and the June 2017 VHA expert to be highly probative as they are predicated upon a thorough clinical examination and evidentiary review and are supported by a detailed rationale.  See Nieves-Rodriguez, 22 Vet. App. 295.

In the December 2017 Written Brief Presentation, the Veteran's representative argues that the evidence of record is at least in equipoise on the nexus issue because the November 2009 article by Kujawa and Liberman indicates that noise induced hearing loss may have a delayed onset.  The Board notes that the VHA expert reviewed this article and considered its findings, but also found the other available medical literature on this issue supports the opposite conclusion and calls into question the findings of Kujawa and Liberman.  The VHA expert, as a medical professional with the requisite knowledge and experience, is in the best position to address the merits of the conclusions reached in the various medical articles concerning the mechanisms of hearing loss.  He has reviewed the relevant medical literature and has offered an opinion, supported by a detailed rationale and discussion, that the balance of the available medical research does not support the conclusions reached in the Kujawa and Liberman study.  Additionally, the VHA expert's opinion is supported by the evidence of record.  Thus, the Board assigns more probative weight to the VHA expert's opinion than to the medical treatise evidence submitted by the Veteran's representative.

Moreover, the VHA expert's opinion is uncontroverted by any other competent medical opinion evidence of record.  Although the Veteran contends that his bilateral hearing loss is caused by his in-service noise exposure, he is not competent to give a medical opinion as to the etiology of bilateral hearing loss, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).

In light of the above, the Board finds that entitlement to service connection for bilateral hearing loss is not supported by the most probative evidence of record, and thus is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


